Hall, J.
Since the Constitution of 1877 and the act of 1879 to carry into effect the provisions of the Constitution in relation to the uniformity of practice, and also another provision as to the times and places of holding justices’ courts, a justice of the peace cannot hold his court and render judgments in civil cases elsewhere than in his own district, notwithstanding the prior local laws of that city. 67 Ga., 482.
(a.) This does not affect the jurisdiction of any one of these courts ■over parties residing anywhere in the limits of the city of Augusta. 71 Ga., 241.
Judgment reversed.